DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed September 10, 2019. Claims 1-16 are presently pending and are presented for examination.

Claim Objections
4.	Dependent Claims 2-10, and 12-16, depend upon claims 1 and 11 respectively but begin with the articles “a/an”. Since they all are dependent claims, they should begin with the article “the” to show their respective dependency in accordance with MPEP 608.01(n) IV “Claim Form and Arrangement”, where the text provides the following example “The product of claim 1 in which...”.
	Dependent Claims 2-10, and 12-16 are objected to because of the following informalities:  Line 1 of each claim states: “said”.  The claims should read: “wherein said”.   
Appropriate correction is required. 

CLAIM INTERPRETATION
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a tethering means for constraining a lift actuating rod”, in claims 1, 5, and 11. (The examiner notes that there is no a corresponding structure in the specification that performs the function of a tethering means for constraining a lift actuating rod).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

8.	Claim 1, 5, and 11 recites “a tethering means for constraining a lift actuating rod”. There is no description in the original specification filed 10 September 2019 of how to constrain a lift actuating rod. “[T]he algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP § 2161.01. Because the specification fails to describe how to constrain a lift actuating rod, the claim fails to comply with the written description requirement of 35 U.S.C. 112(a). 
Claims 2-10 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claim 11 contain similar limitations so it is rejected for similar reasons.
Claims 12-16 depend from claims 11 respectively, and therefore include the same limitations as claims 11, so it is rejected for the same reasons. 
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



10.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

11.	Claims 1, 5, and 11 recites “a tethering means for constraining a lift actuating rod”. It is unclear how constrain a lift actuating rod. Neither the claims nor the specification provide sufficient detail such that a person of ordinary skill would understand precisely how constrain a lift actuating rod. As a result of this ambiguity, the precise boundary of the claim cannot be determined. Therefore, the claim is rejected as indefinite under 35 U.S.C. 112(b). 
Claims 2-10 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claim 11 contain similar limitations so it is rejected for similar reasons.
Claims 12-16 depend from claims 11 respectively, and therefore include the same limitations as claims 11, so it is rejected for the same reasons. 


12.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second  paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
Claims 1, 11, 14 recite “the opening”. There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 11, 14 recite “the upper margin of a portal”. There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 6-7, 11, 14-15 recite “the gate”. There is insufficient antecedent basis for this limitation in the claim.
Claims 8, 10, 11, 16-16 recite “the outer edge of the second riser mount”. There is insufficient antecedent basis for this limitation in the claim.
Claims 10, 11, recite “the tip of the gate”. There is insufficient antecedent basis for this limitation in the claim.
Claims 11, 15, 16 recite “the tip of the catch end”. There is insufficient antecedent basis for this limitation in the claim.
Claims 11, 14 recite “the maximum distance”. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claim 11 contain similar limitations so it is rejected for similar reasons.
Claims 12-16 depend from claims 11 respectively, and therefore include the same limitations as claims 11, so it is rejected for the same reasons. 


13.	Claims 8-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

14.	The terms “fulcrumatically connected”, “partially-open position”, “the leverage handle partly away from its gate-closed position” and “the maximum distance”, in claims 8-12, 14, and 15 are relative terms which renders the claim indefinite.  The term above terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Please provide a specific definition of the terms by amending the claims or removing them from the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
15.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection I, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


16.	Claims 14-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 14-16 are method claims depending upon a system claim and fail to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Drawings
17.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the leverage handle, riser mount, gate lifting assembly, lift projection, and tethering means, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


19.	Claims 1-16 are rejected under 35 U.S.C 103 as being unpatentable over Dickey et al, US 6,854,253, in view of Strange et al. US 2004/0083702, hereinafter referred to as Dickey and Strange, respectively.

Regarding claim 1, Dickey discloses an apparatus for controlling the opening and closing of a gate hingedly mounted at the upper margin of a portal, said apparatus comprising: 
(a) a gate lifting assembly comprising a hinge pin hingedly connecting, to a riser mount (See at least fig 3, 6, items 24, 21), 
(1) a gate attachment arm having a lift projection (See at least fig 3, 6, items 40), and 
(2) a gate pickup bracket having a depression end and a lifting end on opposite sides of said hinge pin providing a fulcrumatic connection (See at least fig 3, 6, items 43a, 32, 37); 
(b) a lift leverage bracket comprising a hinged end hingedly anchored near the portal and having a second end near the depression end of the gate pickup bracket, and comprising a depressing end affixed to the depression end of the gate pickup bracket (See at least fig 3, 6, items 21, 41-43); and 
(c) a leverage handle having an anchor end anchored to said lift leverage bracket, and having a handle end to be grasped for actuating the apparatus, whereby movement of the leverage handle from a gate-closed position causes the lift leverage bracket to pivot so that the depressing end of the lift actuating rod depresses the depression end of the gate pickup bracket, which leverages the lifting end upwardly beneath the lift projection of the gate attachment arm, thereby lifting the gate (See at least fig 3, 6, items 22-24, 31-33).
Dickey fails to explicitly disclose further comprising a tethering means for constraining a lift actuating rod carried by said lift leverage bracket, said lift actuating rod comprising a pivotal anchoring end anchored to said lift leverage bracket close to said hinged end and extending through and constrained by said tethering means (The examiner notes that the applicant fails to disclose in the specification the specific structure of tethering means so any type of tethering means that are conventional and well known in the art can be used for this purpose).
However, Strange teaches further comprising a tethering means for constraining a lift actuating rod carried by said lift leverage bracket, said lift actuating rod comprising a pivotal anchoring end anchored to said lift leverage bracket close to said hinged end and extending through and constrained by said tethering means (See at least fig 1-15a, items 82, 52, 88, 50, 84, 86, 114, 124).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Dickey and include further comprising a tethering means for constraining a lift actuating rod carried by said lift leverage bracket, said lift actuating rod comprising a pivotal anchoring end anchored to said lift leverage bracket close to said hinged end and extending through and constrained by said tethering means as taught by Strange because it would allow the system to provide a discharge chute opening and closing apparatus for lawn mowers that is rugged, reliable and operates to quickly open and close the discharge chute (Strange ¶ 14).
Examiner takes official notice that it is conventional and well known in the art to use different types or mechanisms to provide a discharge chute opening and closing apparatus for lawn mowers.  Therefore, it would have been an obvious matter of design choice to modify the mechanical structure of a known lawn mower chute system since the applicant has not disclosed that his specific mechanism solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the element of the prior art reference presented in the examination.  It is noted that applicant’s specification paragraph 7 also recognizes this.  

Regarding claim 2, Dickey discloses an apparatus described in claim 1, said depressing end adapted for pivoting connection to the leverage end (See at least fig 3, 6, items 43a, 32, 37).

Regarding claim 3, Dickey discloses an apparatus described in claim 2, said adaptation for pivoting connection to the leverage end comprising a ball joint (See at least fig 3, 6, items 21, 22, 40, 33, 34, 43). 

Regarding claim 4, Dickey discloses an apparatus described in claim 1, said pivotal anchoring end of said rod comprising a ball joint (See at least fig 3, 6, items 21, 22, 40, 33, 34, 43).

Regarding claim 5, Dickey discloses an apparatus described in claim 1.
Dickey fails to explicitly disclose said tethering means constraining said lift actuating rod carried by said lift leverage bracket comprising a second end wall defining an aperture (The examiner notes that the applicant fails to disclose in the specification the specific structure of tethering means so any type of tethering means that are conventional and well known in the art can be used for this purpose).
However, Strange teaches said tethering means constraining said lift actuating rod carried by said lift leverage bracket comprising a second end wall defining an aperture (See at least fig 1-15a, items 82, 52, 88, 50, 84, 86, 114, 124).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Dickey and include said tethering means constraining said lift actuating rod carried by said lift leverage bracket comprising a second end wall defining an aperture as taught by Strange because it would allow the system to provide a discharge chute opening and closing apparatus for lawn mowers that is rugged, reliable and operates to quickly open and close the discharge chute (Strange ¶ 14).

Regarding claim 6, Dickey discloses an apparatus described in claim 1, said gate pickup bracket further comprising an outer edge facing outwardly towards the gate and including an opening-stop notch interfaceable with said lift projection of said gate attachment arm to stop further opening of the gate (See at least fig 3, 6, items 13, 14, 21, 40, 24). 

Regarding claim 7, Dickey discloses an apparatus described in claim 1, wherein subsequent movement of the leverage handle back toward the gate-closed position reverses the lift leverage bracket's pivoting depressing of the depression end of the gate pickup bracket, thereby lowering the lifting end beneath the lift projection of the gate attachment arm and thereby allowing the gate to return to its initial gate-closed position (See at least fig 3, 6, items 13, 14, 21, 40, 24). 

Regarding claim 8, Dickey discloses an apparatus described in claim 1, further comprising a gate closing-catch assembly comprising a second hinge pin hingedly connecting: 
(a) a second riser mount having an upper end defining an aperture accepting said second hinge pin, and having an outer edge facing outwardly towards the gate and including a closing-catch notch (See at least fig 3, 6, items 24, 21); and 
(b) a second gate attachment arm having a gate stop bracket fulcrumatically connected thereto and including a counterbalance end and on the opposite side of said fulcrumatic connection a catch end abutting the outer edge of the second riser mount and having a tip for seating in said closing-catch notch (See at least fig 3, 6, items 40); 
(c) whereas movement of the leverage handle partly away from its gate-closed position opens the gate partially, which causes an arcing rotation of the second gate attachment arm around the second hinge connection with the second riser mount while the gate stop bracket maintains its gate-closed orientation with its counterbalance end biased outwardly and its catch end traveling along the outer edge of the second riser mount until its tip seats in the closing-catch notch of the outer edge of the second riser mount to thereby chock the gate in a partially-open position (See at least fig 3, 6, items 22-24, 31-33).

Regarding claim 9, Dickey discloses an apparatus described in claim 8.
Dickey fails to explicitly disclose said closing-catch assembly further comprising an extension spring having one end anchored to a lower portion of the second riser mount, and an opposite end connected to the second gate attachment arm and biasing the second gate attachment arm in its gate-closed position or its gate-open position or its gate partially-open position (The examiner notes that the prior art reference discloses similar elements that perform the same function with different components).
However, Strange teaches said closing-catch assembly further comprising an extension spring having one end anchored to a lower portion of the second riser mount, and an opposite end connected to the second gate attachment arm and biasing the second gate attachment arm in its gate-closed position or its gate-open position or its gate partially-open position (See at least fig 1-15a, items 120, 82, 52, 88, 50, 84, 86, 114, 124).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Dickey and include said closing-catch assembly further comprising an extension spring having one end anchored to a lower portion of the second riser mount, and an opposite end connected to the second gate attachment arm and biasing the second gate attachment arm in its gate-closed position or its gate-open position or its gate partially-open position as taught by Strange because it would allow the system to provide a discharge chute opening and closing apparatus for lawn mowers that is rugged, reliable and operates to quickly open and close the discharge chute (Strange ¶ 14).

Regarding claim 10, Dickey discloses an apparatus described in claim 8, wherein further subsequent movement of the leverage handle away from its gate partially-open position toward its gate-open position moves the tip of the gate stop bracket out of the closing-catch notch, and continued movement of the leverage handle causes the outer edge of the second riser mount to leverage the gate stop bracket to pivot so that its counterbalance end pivots inwardly and biases the tip outwardly away from seating in the closing-catch notch, so that subsequent movement of the leverage handle toward its gate-closed position reverses the arcing rotation of the second gate attachment arm around the second hinge connection of the second riser mount, allowing the tip of the gate stop bracket to bypass the closing-catch notch while the gate closing-catch assembly returns to its initial gate-closed configuration with the gate stop bracket pivoted back so that its counterbalance end is biased outwardly and its catch end is again abutting the outer edge of the second riser mount (See at least fig 3, 6, items 40, 24, 21, 22-24, 31-33).

Regarding claim 11, Dickey discloses an apparatus for controlling the opening and closing of a gate hingedly mounted at the upper margin of a chute mouth of a mower deck, said apparatus comprising: 
(e) a gate lifting assembly comprising a hinge pin hingedly connecting, to a riser mount, a gate attachment arm having a lift projection and a gate pickup bracket having a depression end and a lifting end (See at least fig 3, 6, items 24, 21); 
(f) a gate closing-catch assembly comprising a second hinge pin hingedly connecting: 
(1) a second riser mount having an upper end defining a hole accepting said second hinge pin, and having an outer edge facing outwardly towards the gate and including a closing-catch notch (See at least fig 3, 6, items 40-46); and 
(2) a second gate attachment arm having a gate stop bracket fulcrumatically connected thereto and including a counterbalance end and on the opposite side of said fulcrumatic connection a catch end abutting the outer edge of the second riser mount and having a tip for seating in said closing-catch notch (See at least fig 3, 6, items 40-46, 43a, 32, 37; 
(g) a lift leverage bracket comprising a hinged end hingedly anchored near the chute mouth and having a second end near the depression end of the gate pickup bracket, and comprising a depressing end having a ball joint affixed to the depression end of the gate pickup bracket (See at least fig 3, 6, items 22-24, 31-33); and 
(h) a leverage handle having an anchor end anchored to said lift leverage bracket, and having a handle end to be grasped for actuating the apparatus, whereby movement of the leverage handle from a gate-closed position causes the lift leverage bracket to pivot so that the lift actuating rod depresses the depression end of the gate pickup bracket, which leverages the lifting end upwardly beneath the lift projection of the gate attachment arm, thereby raising the gate (See at least fig 3, 6, items 21-24, 31-33, 37); and 
(i) whereas movement of the leverage handle the maximum distance from the gate- closed position results in the complete lifting of the gate, and return of the leverage handle to the gate-closed position allows the gate to return to its closed position (See at least fig 3, 6, items 22-24, 31-33); and 
(j) whereas movement of the leverage handle partly away from the gate-closed position opens the gate partially, which causes an arcing rotation of the second gate attachment arm around the second hinge connection with the second riser mount while the gate stop bracket maintains its gate-closed orientation with its counterbalance end biased outwardly and its catch end traveling along the outer edge of the second riser mount until its tip seats in the closing-catch notch of the outer edge of the second riser mount to thereby chock the gate in a partially-open position (See at least fig 3, 6, items 22-24, 31-33); and 
(k) whereas further movement of the leverage handle away from its gate-closed position further leverages the gate upwardly which causes further arcing rotation of the second gate attachment arm so that the gate stop bracket fulcrumatically connected thereto moves so that the tip of its catch end unseats from the closing-catch notch, and continued movement of the leverage handle causes the outer edge of the second riser mount to leverage the gate stop bracket to pivot so that its counterbalance end moves inwardly and biases the tip of the catch end outwardly away from seating in the closing-catch notch, so that subsequent movement of the leverage handle toward its gate-closed position reverses the arcing rotation of the second gate attachment arm around the second hinge connection of the second riser mount, allowing the tip of the gate stop bracket to bypass the closing-catch notch while the gate closing-catch assembly returns to its initial gate-closed configuration with the gate stop bracket pivoted back so that its counterbalance end is biased outwardly and its catch end is again abutting the outer edge of the second riser mount (See at least fig 3, 6, items 21-24, 31-33, 37).
Dickey fails to explicitly disclose further comprising a tethering means for constraining a lift actuating rod carried by said lift leverage bracket, said lift actuating rod comprising a pivotal anchoring end having a ball joint anchored to said lift leverage bracket close to said hinged end and extending through and constrained by said tethering means (The examiner notes that the applicant fails to disclose in the specification the specific structure of tethering means so any type of tethering means that are conventional and well known in the art can be used for this purpose).
However, Strange teaches further comprising a tethering means for constraining a lift actuating rod carried by said lift leverage bracket, said lift actuating rod comprising a pivotal anchoring end having a ball joint anchored to said lift leverage bracket close to said hinged end and extending through and constrained by said tethering means (See at least fig 1-15a, items 82, 52, 88, 50, 84, 86, 114, 124).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Dickey and include further comprising a tethering means for constraining a lift actuating rod carried by said lift leverage bracket, said lift actuating rod comprising a pivotal anchoring end having a ball joint anchored to said lift leverage bracket close to said hinged end and extending through and constrained by said tethering means as taught by Strange because it would allow the system to provide a discharge chute opening and closing apparatus for lawn mowers that is rugged, reliable and operates to quickly open and close the discharge chute (Strange ¶ 14).
Examiner takes official notice that it is conventional and well known in the art to use different types or mechanisms to provide a discharge chute opening and closing apparatus for lawn mowers.  Therefore, it would have been an obvious matter of design choice to modify the mechanical structure of a known lawn mower chute system since the applicant has not disclosed that his specific mechanism solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the element of the prior art reference presented in the examination.  It is noted that applicant’s specification paragraph 7 also recognizes this.  

Regarding claim 12, Dickey discloses an apparatus described in claim 11, said closing-catch assembly further comprising an extension spring having one end anchored to a lower portion of the second riser mount, and an opposite end connected to the second gate attachment arm and biasing the closing-catch assembly in a gate-closed position or a gate-open position or a gate partially-open position (See at least fig 3, 6, items 22-24, 31-33).

Regarding claim 13, Dickey discloses an apparatus described in claim 11, said gate pickup bracket further comprising an outer edge facing outwardly towards the gate and including an opening-stop notch interfaceable with said lift projection of said gate attachment arm to stop further opening of the gate (See at least fig 3, 6, items 40, 24, 21, 22-24, 31-33).

Regarding claim 14, Dickey discloses a method of controlling the apparatus of claim 11 above, controlling the opening and closing of a gate hingedly mounted at the upper margin of a chute mouth of a mower deck, said method comprising the steps of: (a) moving the leverage handle the maximum distance from its gate-closed position to completely lift the gate (See at least fig 3, 6, items 24, 21); and (b) returning the leverage handle to its gate-closed position to return the gate to its closed position (See at least fig 3, 6, items 40, 24, 21, 22-24, 31-33).
  
Regarding claim 15, Dickey discloses a method of controlling the apparatus of claim 11 above, described in claim 14, comprising the further optional step of moving the leverage handle partly away from its gate- closed position to open the gate partially until the tip of the catch end of the gate stop bracket seats in the closing-catch notch of the outer edge of the second riser mount to thereby chock the gate in a partially-open position (See at least fig 3, 6, items 22-24, 31-33).

Regarding claim 16, Dickey discloses a method of controlling the apparatus of claim 11 above, described in claim 15, comprising the further optional steps of: (a) further moving the leverage handle away from its gate-closed position so that the tip of the catch end of the gate stop bracket unseats from the closing-catch notch of the outer edge of the second riser mount (See at least fig 3, 6, items 24, 21); and (b) subsequently moving the leverage handle toward its gate-closed position to return the gate closing-catch assembly to its initial gate-closed configuration (See at least fig 3, 6, items 40, 24, 21, 22-24, 31-33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665